Citation Nr: 1516322	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee condition.

3.  Entitlement to service connection for right knee condition.

4.  Entitlement to service connection for left ankle condition.

5.  Entitlement to service connection for right ankle condition.

6.  Entitlement to service connection for left hand condition.

7.  Entitlement to service connection for right hand condition.

8.  Entitlement to service connection for low back condition.

9.  Entitlement to service connection for hearing loss.

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.L.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1984.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2013 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The July 2012 rating decision denied service connection for bilateral knee conditions, bilateral ankle conditions, bilateral hand conditions, and low back condition.  The February 2013 rating decision denied service connection for hearing loss and tinnitus.

In March 2014, the Board remanded this case to schedule a video conference hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the record.



REMAND

Bilateral Knees, Bilateral Ankles, Low Back

The Veteran's representative argues that his reenlistment code of RE-3 indicates a medical separation.  This is not supported by the evidence of record that shows a separation code of JHJ and a narrative reason for separation as "unsatisfactory performance."  Nevertheless, the Veteran has testified that he was on physical profile for his knees, ankles, and back shortly before his separation from service.  His service treatment records do not reflect this.  The Veteran has also testified that his physical limitations prevented him from obtaining an Air Assault position in 1983.  To the extent that this may be listed in the Veteran's performance reviews, additional service personnel records are necessary.

Although no injury has been document in his service treatment records, the Veteran has claimed that these injuries were caused by a fall from a truck, an unreported motor vehicle accident, running in boots, or heavy lifting during his military service.  Additionally, in his lay statements and testimony, the Veteran has reported continued knee and ankle pain since service.  This is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hands

The Veteran has claimed that his hand problems were caused by repetitive use injuries and/or a fall while unloading generators in 1983 at Fort Campbell.  His service treatment records show treatment for a right index finger laceration in June 1983 and a left forearm laceration in July 1983.  The June 2012 opinion addressed only the Veteran's June 1983 index finger injury.  A new examination that addresses all of the Veteran's contentions is necessary.


Hearing Loss and Tinnitus

The November 2013 examination did not show hearing loss sufficient to qualify as a disability for VA purposes.  See 38 C.F.R. § 3.385.  At his hearing, the Veteran testified that his hearing had worsened.  As a worsening may mean that the Veteran's hearing loss has reach VA disability levels, a new examination is necessary.

As for the tinnitus claim, the Veteran has testified that his tinnitus began during military service.  Because of the nature of tinnitus, the onset of tinnitus is a matter about which a lay person may competently testify.  Nevertheless, when the VA examiner provided a negative nexus opinion in November 2013, the examiner indicated that her opinion was based in part on the lack of a report of tinnitus during military service.  Such a statement suggests that the examiner did not include consideration of the Veteran's report of having noticed tinnitus during service.  In order to allow the examiner opportunity to consider the Veteran's testimony, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current knee and/or ankle disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

For any knee and/or ankle disability found the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service. 

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

For any low back disability found the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service. 

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hand disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

For any hand disability found the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service, to include repetitive motion injury, a fall while unloading generators in 1983 at Fort Campbell, a June 1983 right index finger injury, or a July 1983 left forearm injury. 

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any hearing loss and tinnitus.  His claims folder should be made available to the examiner and reviewed in conjunction with the examination.  Specifically, the examiner should address the following questions:

a.  Does the Veteran have hearing loss sufficient to qualify as a disability for VA purposes under 38 C.F.R. § 3.385?

b.  If so, is it at least as likely as not (50 percent probability or greater) that this hearing loss had its onset in service or is otherwise related to military service, to include the Veteran's exposure to engine noise during his service with the 192nd ATC?

c.  Does the Veteran experience tinnitus that began during military service?  The examiner should specifically consider the Veteran's testimony of having experienced tinnitus during service and set forth the medical reasons for accepting or rejecting his testimony.

The examiner should provide reasons for the opinion(s) given.  The reasons for the opinions should include consideration of the Veteran's lay statements, including his statements regarding continuity.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. 382, 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Thereafter, readjudicate the claims in light of the additional evidence obtained. If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


